ee ee

Case 5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 1of20 Page ID #:104

c 4
: CM-010

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Namo, Stoto Bar aupbor, and agdross): FOR COURT USE ONLY
may ig.e), Hestrin, District Attorney, County of Riverside

Timeth} S. Brown, Deputy District Attorney, SBN 281979
3960 Orange Street

 

 

 

 

 

 

Riverside, CA oer 1) 955-5400 Rel
TELEPHONE NO:
ATTORNEY FOR (Name): Sires The People of the § State of California cues Io &D
{SUPERIOR COURT OF CALIFORNIA, COUNTYOF RIVERSIDE RO Rv OF RIVERSIDE
street Appress: 4050 Main Street
MAILING ADDRESS: APR 3 4 2019
CITY AND ZIP CODE: Riverside Ee 01 Courth
prancHnaue: Riverside Historic Courthouse |
CASE NAME: A. Hermande:
People v. James Rutherford, et al.
CIVIL CASE COVER SHEET Complex Case Designation CASE NUMBER: .
ee 8
Unlimited L-] Limited [] ceunter [C] Joinder oF Rap 190 9577
(Amount (Amount TUDGE:
demanded demanded is Filed with first appearance by defendant "
exceeds $25,000) $25,000 or less} (Cal. Rules of Court, rule 3.402) DEPT:

 

 

items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:

 

 

 

Auto Tort Contract Provisionally Complex Civil Litigation
[Auto (22) , [_| Breach of contractwarranty (06) (Cal. Rules of Court, rules 3.400-3.403)
[] Uninsured motorist (46) [_] Rute 3.740 coltections (09) [_] Antitrust/Trade regulation (03)
Other PYPDAND (Personal Injury/Property ° [_] other collections (09) [_] Construction defect (10)
Damage/Wrongful Death) Tort [1] insurance coverage (18) [_] Mass tort (40)
Asbestos (04) [1 other contract (37) [] Securities titigation (28)
Product liabitity (24) Real Property [—] EnvironmentalToxic tort (30)
Medical matpractice (45) [_] Eminent domainiinverse [J insurance coverage claims arising from the
L_] other PyPDIWO (23) condemnation (14) above listed provisionally complex case
Non-PI/PD/WD (Other) Tort [__] Wrongful eviction (33) types (41)
Business tort/unfair business practice (07) Other real property (26) Enforcement of Judgment
[—_] civil rights (08) Unlawful Detainer [_] Enforcement of judgment (20)
[__] Defamation (13) [1] commercial (31) Misceltaneous Civil Complaint
L_] Fraud (16) Residential (32) [_] rIco(27)
[J intettectual property (19) [LT prugs (38), [J other complaint (not specified above) (42)
Professional negligence (25) Judicial Review Miscellaneous Civil Pefition
Other non-PI/PDIWD tort (35) Eo Asset forfeiture (05) L | Partnership and corporate governance (21)
Employment L_] Petition re: arbitration award (11) [Jo Other petition (not specified above) (43)
LC] Wrongful termination (36) CL Writ of mandate (02)
Cc] Other employment (15) L_] Other judicial review (39)

 

2. This case Ly J is L_isnot complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management:

a. | Large number of separately represented parties d. Large number of witnesses

b. Extensive moticn practice raising difficult or novel _—_e. Coordination with related actions pending in one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court

c. Substantial amount of documentary evidence f. CJ Substantial postjudgment judicial supervision

. Remedies sought (check ail that apply): al¥] monetary b[v¥] nonmonetary; declaratory or injunctive rellef —c. L_ Ipunitive
Number of causes of action (specify): 2

This case [_lis isnot aclass action suit.
. If there are any known related cases, file and serve a notice of related case. {You may use form

Date. April 24, 2019
Timothy S$. Brown, Deputy District Attorney

(TYPE OR PRINT NAME)
NOTICE

e Plaintiff must file this cover sheet with the first paper filed in the action or orocesding (except =e or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code), (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.

* File this cover sheet in addition to any cover sheet required by local court rule.

® if this case is complex under rule 3.400 et Seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

¢ Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.

je 4 0

On sp w

  
 
     
 
 
 
 
 

 

 

Form Adopted for Mandatory Use Cal, Rutes of Court, rules 2.30, 3.220, 3.400-3,403, 3.740;
Judicial Council of Califomia CIVIL CASE COVER SHEET Cal, Standards of Judicial Administration, std. 3.10

CM-010 (Rev, July 1, 2007] wanw.courtinio.ca.gov

I GOZ Tg AWW ES

 

 
 

Oo OA nN HD A BP W NHN =

u

Case 5:20-cv-01204-MWF-SP Document 21-8

MICHAEL A. HESTRIN

District Attorney

Riverside County

MICHAEL B. SILVERMAN, SBN 156645
Chief Deputy District Attorney
KAMARIA A. HENRY, SBN 204602
Managing Deputy District Attorney
TIMOTHY S. BROWN, SBN 281979
Deputy District Attorney

3960 Orange Street

Riverside, CA 92501

Tel: (951) 955-5400

10

12 | THE PEOPLE OF THE STATE OF CALIFORNIA,
13
14.

15

16 | JAMES RUTHERFORD, an individual; THE
ASSOCIATION FOR EQUAL ACCESS, an

Plaintiff,

VS.

17 | unincorporated entity; LAW OFFICES OF BABAK

18 HASHEMI; BABAK HASHEMI, an individual;

19 |an individual; MICHAEL J. MANNING, an

20 | 1-25, inclusive,

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF RIVERSIDE

MANNING LAW APC; JOSEPH R. MANNING JR.,

individual; CRAIG COTE, an individual; and DOES —

Filed 08/18/20 Page 2 of 20 Page ID #:105

ue

Exempt from fees pursuant to
Government Code § 6103
ro

SUPERIOR CO!
COUNTY OF RNE ween

APR 242019

  

caseno. RIC 1902577 =

COMPLAINT FOR PERMANENT
INJUNCTION, CIVIL PENALTIES AND
OTHER EQUITABLE RELIEF

[Verified answer required per CCP § 446]

 

 

21 Defendants.

22

23

24 | Plaintiff, the PEOPLE OF THE STATE OF CALIFORNIA, by and through its attorneys,

25 | Michael A. Hestrin, District Attorney of Riverside County and. Kamaria A: Henry, Managing Deputy

26
27
28

allege as follows:

>

District Attorney and Timothy S. Brown, Deputy District Attomey, acting on information and belief,

1

 

 

COMPLAINT FOR PERMANENT INJUNCTION, CIV. IL PENALTIES AND OTHER EQUITABLE RELIEF

 

A

 
 

Case 5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 3 of 20 Page ID #:106

we NH NY HN NH HN NY NH PO KS
CoN AUR OH HS SSE mW AAROAaHRAS

oO eo YN DW OH SF WH LH

PLAINTIFF’S AUTHORITY AND STATUTORY BACKGROUND
1. . Pursuant to Business and Professions Code sections 17200, 17203, 17204 and 17206,

 

District Attorneys may bring a civil action in the name of the People of the State of California to enjoin
any person who engages, has engaged, or proposes to engage in unfair competition, as defined in
Business and Professions Code section 17200, and to obtain mandatory civil penalties for each act of
unfair competition. |

2. Unfair competition is defined in Business and Professions Code section 17200 as, “any
unlawful, unfair or fraudulent business act or practice” and “any act prohibited by Chapter 1
(commencing with Section 17500) of Part 3 of Division 7 of the Business and Professions Code.”

3. Pursuant to Busiriess and Professions Code section 17203, any person who engages, has
engaged, or proposes: to engage in unfair competition may be enjoined in any court of competent
jurisdiction and the court may make such orders or judgments to prevent the use of any practice which
constitutes unfair competition, or as may be necessary to restore to any person in interest any money or
property which may have been acquired by means of such unfair competition.

4, Pursuant to Business and Professions Code section 17206, any person who engages, has
engaged, or proposes to engage in unfair competition shall be liable for a civil penalty not to exceed
$2,500 dollars for each violation,

5. ~ Pursuant to Business and Professions Code section 17205, the remedies or penalties
provided for violations of Business and Professions Code section 17200, et seq., are cumulative to one
another and to the remedies or penalties available under all other laws of the State of California.

6. The authority of the District Attorney of Riverside County to bring this action derives
from Business and Professions Code sections 17204 and 17206. Pursuant to Business and Professions °
Code section 17204, “relief pursuant to this chapter shall be prosecuted exclusively in a court of
competent jurisdiction by the Attorney General or a district attorney...” and pursuant to Business and .
Professions Code section 17206, similar authority is conferred on any district attorney to assess and

recover a civil penalty for violation of section 17200 by way of a civil action.

2

 

 

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 

 

 
 

 

* Case 5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 4 of 20 Page ID #:107

NY NM H NHN YN DN WH =
SIA AB HOH HS SERA aAaREBaBNHoAS

© ON HN WN eS .

DEFENDANTS
7. Defendant JAMES RUTHERFORD (“Rutherford”) is an individual who resides in
Rancho Mirage, in Riverside County, California. Rutherford is a party-plaintiff in some 120 lawsuits
that allege Americans with Disability Act (“ADA” - 42 USCS 12181, et seq.) violations against various
Riverside County individuals and/or businesses.

8. Defendant THE ASSOCIATION FOR EQUAL ACCESS (“A4EA”) is an unincorporated
entity, located in Cathedral City, in Riverside County, California (www.a4dea.com). Rutherford founded
A4EA. A4EA isa party-plaintiff in some 26 lawsuits in which Rutherford is also a party-plaintiff that .
allege ADA violations against various Riverside County individuals and/or businesses. ,

9. Defendant LAW OFFICES OF BABAK HASHEMI (“Hashemi Law”) is a law firm, |
operated by attorney Babak Hashemi, formerly located at 4667 MacArthur Boulevard, Suite 150, in
Newport Beach, California, and currently located-at 20062 SW Birch Street #200, Newport Beach,
California. Hashemi Law has filed some 26 of the ADA lawsuits in which Rutherford and A4EA have: -
alleged ADA violations against numerous Riverside County individuals and/or businesses,

10. Defendant BABAK HASHEMI (“Hashemi”) is an individual who has filed some 26 of
the ADA lawsuits in which Rutherford and A4EA have alleged ADA violations against numerous’
Riverside County individuals and/or businesses.

11. Defendant MANNING LAW, APC (“Manning Law”) is a law firm, operated by
attorneys Joseph R. Manning, Jr., Michael J. Manning, and Craig G. Cote, formerly located at 4667
MacArthur Boulevard, Suite 150, in Newport Beach, California, and currently located at 20062 SW
Birch Street #200, Newport Beach, California. Manning Law has filed some 94 of the ADA lawsuits in
which Rutherford has alleged ADA violations against numerous Riverside County individuals and/or
businesses.

12. . Defendant JOSEPH R. MANNING, JR. (“Manning Jr.”) is an individual who has filed
some 94 of the ADA lawsuits in which Rutherford has alleged ADA violations against numerous

‘| Riverside County individuals and/or businesses.

3

 

 

‘COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 

 
 

Case 5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 5 of 20 Page ID #:108

MN WN NNN
SIA KDEEKRFSSCRSDVAARSERAS

Oo Oo TD A A FF WN

13. Defendant MICHAEL J. MANNING (“Manning”) is an individual who has filed some
94 of the ADA lawsuits in which Rutherford has alleged ADA violations against numerous Riverside
County individuals and/or businesses. So , ; . . . .

14. Defendant CRAIG COTE (“Cote”) is an individual who has filed some 94 of the ADA
lawsuits in which Rutherford has alleged ADA violations against numerous Riverside County
individuals and/or businesses. oe

15. Collectively - Rutherford, A4EA, Hashemi‘Law, Hashemi, Manning Law, Manning Jr.,
Manning and Cote (“Defendants”) - filed and/or conspired to file some 120. lawsuits, based on alleged
ADA violations, against numerous Riverside County individuals and businesses.

16. The true names and capacities of defendants sued in this Complaint under the fictitious
names of DOES 1 to 25 are unknown to the People at this time, and the People therefore sue said |
defendants by such fictitious names pursuant t to Code of Civil Procedure section 474. The People allege
that defendants DOES 1 to 25 are in some manner responsible for the events alleged herein. The People.
will seek leave to amend this Complaint to show their true names and capacities when said has been
determined. } 7 |

17. | Whenever reference is made in this Complaint to any act of Defendants, individually or
collectively, unless otherwise specified, such allegation(s) shall be deemed to mean the act of each

Defendant acting jointly and severally.

GENERAL ALLEGATIONS
18. - As of the date of this Complaint, Defendants have filed some 323 lawsuits, based on .
alleged violations of the Americans with Disabilities Act [“ADA” - 42 USCS § 12181 et seq.]. As of |
the date of this Complaint, Defendants have filed some 300 ADA lawsuits in federal court (namely, the
Central District of California and the Southern District of Califomia), some 120 of which, filed in the
Central District, resulted in lawsuits against Riverside County individuals and/or businesses (the

“federal ADA lawsuit(s)”). Defendants have also filed an additional 22 lawsuits, based on alleged

4

 

 

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 

 

 
 

Case 5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 6of20 Page ID #:109

Oo on HA WHA FF WH NY =

MN NYY NNN DH YD
SC IAAKRONHHK SEMI AAREBAHRES

violations of the Unruh Civil Rights Act [Unruh Act” - Civil Code § 51 et seq.], in the Riverside
County Superior Court against Riverside County individuals and/or businesses.

19. In each and every federal ADA lawsuit, Defendants name Rutherford as a party-plaintiff.
Typically, Manning Law files lawsuits on behalf of Rutherford only; typically, Hashemi Law files
lawsuits on behalf of Rutherford and A4EA.'

20. The federal ADA lawsuits follow the same pleading pattern and contain, generally, the
same boilerplate allegations, except, the identity of the named defendants, the date of alleged harm and
to some extent, the violations that Defendants claim as the harm Rutherford suffered.

21. The federal ADA lawsuits also rely on a few core misrepresentations, which the People
have identified as the foundation to the fraud Defendants have perpetrated on each and every Riverside
County individual and/or business sued in the federal ADA lawsuits:

a. First, Rutherford alleges in the first paragraph of the federal ADA lawsuits that he is a
California resident. with a qualified disability [see 42 USCS § 12102(2)], and as a result
of said disability, that he relies on mobility devicés to ambulate, including at times, a
rollator walker and/or wheelchair. In some of the federal ADA lawsuits, Rutherford is
more precise with his alleged disability, claiming that he suffers from “spinal stenosis
aggravated by a herniated disc” and an “arthritic condition in [his] thumbs, which
interferes with [his] ability to grab, twist, and turn objects.”

b. Second, Rutherford alleges that on a specific date, or in a given month, that he attempted
to visit the business of the sued defendant(s) in the federal ADA lawsuit. Defendants
typically offer a generic reason for Rutherford’s alleged visit to the sued business, such
as, “to get lunch” or “to avail himself of the goods and services offered to the public.”

c. Third, Defendants allege that Rutherford encountered an “architectural barrier” at the

defendant business.! More often than not, Defendants allege that Rutherford encountered

 

' Defendants’ claims of architectural barriers derive from thie construction and access guidelines located in the Americans
with Disability Act Accessibility Guidelines (“ADAAG”). ADAAG was drafted and is updated by the United States Access
Board and is relied upon by the United States Department of Justice in setting enforcement standards.

5

 

 

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 
 

Case 5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 7 of 20 Page ID #:110

Oo oOo A HD A fF W NY

N NY NY BN NY WY WN be we ee me oe ie oe oe ee

 

Mf
Hf

non-compliant handicap van accessible parking spaces or signage; curb ramps that
project into parking spaces or fail slope requirements; non-complaint access routes to the

front of the business, and/or technical violations that relate to these categories.

. Fourth, after noting the initial architectural barrier Rutherford allegedly encountered,

Defendants note several other violations, often a combination of the above, or those that

relate to violations located inside the busiriess, that allegedly relate to Rutherford.”

. Fifth, Defendants claim that as a result of the architectural barriers Rutherford

encountered, that he was deterred from patronizing the business; that he suffered

- difficulty, humiliation and/or frustration; and that he intends to return to the business for

the dual purpose of availing himself of the goods and services and to ensure that the
business is complying with the ADAAG. |

Sixth, Defendants allege as their first cause of action, a violation of the ADA (42 USCS §
12181 et seq.) — this provides Defendants federal question jurisdiction and, on paper,
provides Rutherford with Article II standing to litigate the federal ADA lawsuits in the
federal forum. Notably, remedies under the federal ADA statute are injunctive in nature

and do not provide for monetary damages.

. Seventh, Defendants allege as their second cause of action, a violation of the Unruh Act

(Civil Code § 51 et seq.) — this effectively weaponizes the federal ADA lawsuits because,
based on supplemental jurisdiction, Defendants are free to pursue their state claim in the
federal forum. Remedies under the Unruh Act provide for a mandatory minimum of

$4,000 in money damages and any attomney’s fees deemed appropriate.

 

? In the federal ADA lawsuits, Defendants cite Doran v. 7-Eleven, Inc. (2008) 524 F.3d 1034, which stands for the premise
that “an ADA plaintiff who has Article IIT standing as a result of at least one barrier at a place of public accommodation may,
in one suit, permissibly challenge all barriers in that public accommodation that are related to his or her specific disability.”
(Doran at p. 1047.) | ‘

6

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 
 

Case 5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 8 of 20 Page ID #:111

co co SN NHN HH FF WH NR

10.

12
13
14

1S"

16
17
18
19
20
21
22
23
24
25
26
27
28

 

h. Eighth; by filing in the federal forum, Defendants avoid the heightened pleading
requirements that attach to “high frequency litigants” like Rutherford, in the event he
were forced to file his Unruh Act claims in the state forum.?

22. The People express no opinion as to whether Rutherford is or is not disabled, and/or
whether Rutherford is or is not a member of a protected class by way of a qualified disability.

23. The People allege that, based on his claimed disabilities, Rutherford was not denied, by
way of any architectural barrier, full and equal access and/or full and equal enjoyment of any of the
facilities, services, goods and/or amenities at the businesses sued in Defendants’ federal ADA lawsuits.

_ 24. The People allege that Rutherford did not visit any of the businesses sued in Defendants’
federal ADA lawsuits for good faith purposes, rather, Rutherford specifically visited each and every
business sued in‘Defendants’ federal ADA lawsuits, if at all, for the sole purpose of initiating a
subsequent federal ADA lawsuit against those businesses.

25. The People allege that Rutherford had no good faith intention to return to any of the
businesses sued in Defendants’ federal ADA lawsuits, ‘and in fact did not return to any of the businesses
sued in Defendants’ federal ADA lawsuits after filing said lawsuits.

26. Rutherford lacked standing to file and maintain each and every one of Defendants’
federal ADA lawsuits, and Defendants were aware of this lack of standing at the time each and every
one of their federal ADA lawsuits were filed and settled. . .

27. Defendants colluded, conspired and/or otherwise agreed to engage in an ADA lawsuit
scheme, desi gned to defraud, extract and/or extort money settlements from Riverside County individuals
and businesses, based on the fraud, misrepresentations and false allegations contained in each and every

one of the federal ADA lawsuits.
Mi |

Hf

 

3 See Code of Civil Procedure sections 425.55(b), 425.50(a).
7

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 
 

Case 5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 9 of 20 Page ID #:112

Oo COO SN NHN A HP WH NH

WM YH NY KH KY NHN NY BSB BH Be Be we ese ese eS ei
OTA AB WH FP Swe wena AH BwWNH SF SBS

 

SPECIFIC ALLEGATIONS AND STATUTORY VIOLATIONS -

Rutherford was never denied, by way of any architectural barriers, full access and/or full
enjoyment at any of the businesses sued in Defendants’ federal ADA lawsuits _

28. - Rutherford has been observed on multiple occasions, walking and ambulating without
difficulty. Rutherford has been observed holding and/or using a cane, however Rutherford’s use of a
cane appears to be an accessory to his daily activities, rather than a device Rutherford relies upon to
commence or complete his daily activities.

29. As an example, Rutherford was observed walking from his vehicle i in the valet queue ofa
particular business to ‘the entrance of that business without his cane, then walking out of the business’
several hours later. On another occasion, Rutherford was observed walking into the same business with
his cane, then leaving several hours later without his cane. | |

30. | On other occasions, Rutherford has been observed entering a particular business,
bypassing the two sets of automatic doors (aka the “handicap doors” that open automatically by pressing
a large round disc with the blue and white handicap symbol) offered by that business, and instead opting
to manually grab, pull and open two sets of non-automatic doors. Rutherford has been observed
engaging in this same behavior while leaving that particular business.

31. On one occasion, Rutherford was observed manually grabbing, pulling and opening a set
of automatic doors, then walking into the business. This occurred at the same particular business where
Rutherford has been observed, on numerous occasions, engaging in behavior that is inconsistent with the
claims in Defendants’ federal ADA lawsuits.

32.  Onanother occasion, Rutherford was observed leaving the MacArthur Centre (the former
location of Manning Law), holding his cane (not relying on it) and walking down the middle of the
flight of stairs to his vehicle in the parking lot. On that occasion, it was observed that Rutherford did not
use the handicap lift near the stairwell, Rutherford did not use the handrails on either side of the flight of
stairs, and Rutherford did not park j in a handicapped designated parking space. Such behavior is

inconsistent with the claims in Defendants’ federal ADA lawsuits..

8

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES.AND OTHER EQUITABLE RELIEF

 

 
 

Case

Oo co QA Or fh W NY

10
WW
12
13
14
15
16
17
18.
19
20
21
2
23
24
25
26
27
28

 

5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 100f 20 Page ID #:113

%

33. The People allege that Rutherford has not, and does not, use or rely upon a rollator

walker or wheelchair.

34. Threshold standing requirements to maintain an ADA claim in federal court require a
plaintiff to demonstrate an injury-in-fact, traceable to the business sued.’ Rutherford’s ability to
ambulate or otherwise walk without an aid device, and his ability to grasp, pull and open doors are
inconsistent with his claimed limitations in Defendants’ federal ADA lawsuits.

35.: The People thus allege that Rutherford was never denied, by way of any architectural .
barriers, full access and/or full enjoyment at any of the businesses sued in Defendants’ federal ADA
lawsuits. The People further allege that Defendants knew Rutherford was never denied full access
and/or full enjoyment at any of the businesses sued in the federal ADA lawsuits at the time each and
every one of the federal ADA lawsuits were filed, and at the time each and every one of the federal

ADA lawsuits were settled.

Rutherford visited, if at all, each and-every one of the businesses sued in the federal ADA
lawsuits for the sole purpose of initiating a subsequent lawsuit

36. The People allege that the businesses sued in Defendants’ federal ADA lawsuits do not
have any record of Rutherford entering their businesses, including but not limited to, video evidence,
purchase or appointment records, or verbal or written complaints regarding the alleged ADA
deficiencies Defendants claim Rutherford encouintered at the time of his alleged visits.

37. Asan example, one of Defendants’ federal ADA lawsuits concerned a particular business
that maintains strict privacy and does not allow the public to access their property unless an appointment
is reserved in advance. This particular business had no record of Rutherford reserving an appointment
or otherwise ever coming to their property, including the date Defendants claim Rutherford encountered
architectural barriers there. This means that Rutherford never accessed the grounds at that particular

business, thus Defendants’ allegations in that particular federal ADA lawsuit were false.

 

4 See Chapman y, Pier I Imps. (U.S), Ine, (2011) 631 F.3d 939, 946; Ervine v. Desert View Reg'l Med. Ctr. Holdings, LLC
(2014) 753 F.3d 862, 867; see also Vogel v. Sym Props., LLC (C.D. Cal.) 2017 U.S. Dist. LEXIS 214360, *4-6, -

_9

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 

 
Case 5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 110f 20 PageID#:114

No bee NY NY NH WH PO KN BRO we ROO we ee ee eee
on ND A Ff WN + OD OHO OA DA NA BR WW HY SY OC

Oo Oo nN HD TH PR WW WH

38. The volume of the federal ADA: lawsuits filed by Defendants undermines their claimed
reasons for each of Rutherford’s visits to the businesses sued therein.° Said differently, the reasons for
Rutherford’s alleged visits to the businesses sued in the federal ADA lawsuits are contrived and
nonsensical.

39. Asanexample, in one of the federal ADA lawsuits, Defendants allege that Rutherford
traveled to a particular business, located some 70 miles from his home, to “purchase an item.”
Incidentally, there are two branches of the same business, that offer all of the same items for purchase,
located some 12 miles and 21 miles from Rutherford’s home. Defendants also sued both of those )
locations in their federal ADA lawsuits. Defendants’ claim that Rutherford traveled to a particular
business located some 70 miles from his home, knowing that branch locations for that same business
offered the same items for sale at two locations near Rutherford’s home, are not credible. Such facts
cast doubt on Defendants’ credibility, a factor that weighs in an evaluation of a litigant’s standing to
maintain a federal ADA claim.°

40. The People allege that in most instances, if not all, Rutherford never stepped foot inside
the businesses Defendants later sued in their federal ADA lawsuits. The People further allege that
Rutherford, at most, and if at all, drove his vehicle into the parking lots of the businesses later sued in
the federal ADA lawsuits. Such is a blatant standing failure that the People allege Defendants were

aware of at the time each and every one of the federal ADA lawsuits were filed and settled.

Rutherford had no intention to return to any of the businesses in the federal ADA lawsuits

41. The People allege that Rutherford has not returned to any of the businesses sued in the
federal ADA lawsuits. An ADA litigant’s likelihood and/or good faith intention to return to a business

sued is a factor in whether he has standing to maintain a federal ADA claim.’

 

3 As of the date of the People’s Complaint, Defendants have filed in excess of 300 ADA lawsuits on behalf of Rutherford,
some 120 of which were filed against Riverside County individuals and businesses.

§ See, e.g., Molski v. Kahn Winery (2005) 405 F.Supp.2d 1160, 1164-1167.

” See, e.g., Molski, supra, 405 F.Supp.2d at pp. 1164-1167; Harris v. Stonecrest Care Auto Ctr., LLC (S.D. Cal. 2007) 472
F.Supp.2d 1208, 1215-1216; Brooke v. Kalthia Grp. Hotels (S.D. Cal.) 2015 U.S. Dist. LEXIS 156163, *10-18; Vogel, supra,
2017 U.S. Dist. LEXIS, *10-15.

10

 

 

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 

 
 

Case 5:20-cv-01204-MWF-SP Document 21-8 - Filed 08/18/20 Page 12 of 20 Page ID #115

Oo co HN DA A Hh WwW NY

NH N NY NHN NY DN OP YP NO we eee ee eee
ony DN A PP WY HY HSH DS OO DO AD HA A FBP WO HB KH CO

42. Defendants’ federal ADA lawsuits involve numerous businesses located in excess of 50
miles from Rutherford’s home, in areas such as Moreno Valley, Hemet, Perris, Riverside,. Corona,
Temecula and Murrieta; the People further allege that Rutherford had no legitimate purpose ‘for being i in

those areas, other than to scout and surveil future targets for Defendants’ ADA lawsuit scheme.

The Association for Equal Access is an entity controlled by Rutherford and was used by
Defendants to leverage settlements from those sued in the federal ADA lawsuits

4 43. Along with Rutherford, A4EA is a co-plaintiff in many of Defendants’ federal ADA
lawsuits. AAEA i is presented as an association with “members” and based on the allegations in the
federal ADA lawsuits, is an entity that seeks to safeguard those members’ disability rights. The People
allege that A4EA has no more than a few members, and that it was formed and is operated by
Rutherford. . .

44. The People allege that A4EA is nothing more than a website, that its representation as an
entity with active membership is.a fiction designed to defraud, and that the entity merely served as
leverage used by Defendants to increase fear and exact settlements from the individuals and businesses

sued in the federal ADA lawsuits.

Resultant statutory violations .
45. Pursuant to Penal Code section 487, grand theft is the taking of monies or personal -

property, in an amount or value exceeding $950. Grand theft by false pretenses is theft that occurs by a
knowing and intentional deceit of a property owner by false or fraudulent pretenses, with the intent to
persuade the property owner to give up possession and ownership of their property, that results i in the
property owner’s reliance on the mistepresentation(s)." 8

46. The People allege that Defendants intentionally communicated, in 1 each and every one of
their federal ADA lawsuits, multiple false allegations, misrepresentations and implications, i in an effort

to obtain and/or extort monies from the individuals and businesses sued therein. .

 

8 (See, e.g., Pen. Code, § 484; Pen. Code, § 532; CALCRIM 1804.)
11.

 

 

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 
 

 

Case

Nw NM BR NHN NB NY BR NY Ose ee Re Re ee ee ee
aon NO FP WH NB KK CO ODO oOo ND NHN wT BR WwW NY KF OO

5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 13 of 20 Page ID #:116

47. The People allege that Defendants’ false allegations, misrepresentations and implications
in their federal ADA lawsuits did in fact result in Defendants’ obtaining of monies at the expense and to
the financial detriment of their victims, the individuals and businesses sued therein.

48. Pursuant to Penal Code section 523, extortion by writing occurs when one, with the intent
to extort property from another, sends or delivers to any person, any letter or other writing that
expresses, implies, or is adapted to imply, a threat, such as to commit an unlawful injury to the person or
property of the individual threatened.

49. ~ The People allege that Defendants intentionally caused some 120 lawsuits to be served on
Riverside County individuals and-businesses; that each and every one of the approximately 120 lawsuits
(the federal ADA lawsuits) expressed, implied or were adapted to imply a threat, specifically, that in the
“prayer for relief” of each of the federal ADA lawsuits, Defendants threatened a jury trial, threatened to
recover attorney’s fees and litigation expenses, threatened to recover $4,000 in deterrence damages, and
threatened to recover statutory damages of not Jess than $4,000; that these threats were made to obtain
money belonging to each of the individuals and businesses sued in Defendants’ federal ADA lawsuits;
and that these threats were unlawful because Defendants had no standing to file and maintain their

federal ADA lawsuits, and/or that Defendants’ federal ADA lawsuits contained multiple false

| allegations, misrepresentations and implications.

50. The People allege that Defendants” threats did in fact result in Defendants’ obtaining of -
monies at the expense and to the financial:detriment of their victims, the individuals and businesses sued
in Defendants’ federal ADA lawsuits. |

51. ° Pursuant to Business and Professions Code section 6106, an in atiomey who commits any
act involving moral turpitude or dishonesty, whether i in the course of his relations as an attorney or
otherwise, may be disbarred or suspended - if such act constitutes a felony or misdemeanor, conviction
thereof in a criminal proceeding is not a condition precedent to disbarment or suspension.

52. The People allege that Hashemi, Manning Jr., Manning and Cote all individually and
jointly caused the federal ADA lawsuits to be drafted, filed and served, and in so doing, caused, allowed

12

 

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 

 
Case 5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 14 of 20 Page ID #:117

Oo Oe NTA nH & W NH

NY NN NY NY NY KN KY WY HS S&S HS Se eS SS eS Se
ec N AHA PB BN EF BO wmON AH BwONH SF SO

and/or intended for Riverside County individuals and businesses to part with their money based on the
false allegations, misrepresentations and implications contained in Defendants’ federal ADA lawsuits.
53. The People allege that Hashemi, Manning Jr., Manning and Cote thus profited at the
expense and to the financial detriment of their victims, the individuals and businesses sued in
Defendants’ federal ADA lawsuits, based on Defendants’ fraudulent ADA lawsuit scheme.
54. Pursuant to Business and Professions Code section 6128, every attomey is guilty of a

misdemeanor, when he engages in deceit or collusion, or consents to any deceit or collusion, with the

{intent to deceive the court or any party.

55. The People allege that Hashemi, Manning Jr., Manning and Cote all individually and
jointly caused the federal ADA lawsuits to be drafted, filed and served, and in so doing, engaged in
deceit and collusion by acting with the intent for Riverside County individuals and businesses to part
with their monies based on the false allegations, misrepresentations and implications contained in
Defendants? federal ADA lawsuits. . .

56. The People further allege that Hashemi, Manning Jr., Manning and Cote engaged in
deceit and collusion by acting with the intent to deceive the court (specifically, the United States District
Court, Central District of California) by drafting and filing the federal ADA lawsuits knowing said
lawsuits contained false allegations and misrepresentations.

37. Business and Professions Code section 17500 prohibits false and/or misleading .
statements by persons, firms or associations operating in the State of California. Section 17500 prevents
the making of any untrue or misleading statement, or in connection with the performance of services, if
said statement is likely to deceive or mislead.

. 58. The People allege that Defendants communicated, in each and every one of their federal
ADA lawsuits, multiple false allegations and misrepresentations, and in so doing, Defendants caused
thousands of false statements to be made that were likely to deceive and mislead, and in fact did deceive |

and mislead, Riverside County individuals and businesses.

13

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 

 

 

 
 

 

Case

wo fof SI NHN OH BR WwW NY eH

NW Mw YY NY NW WY Be ee me ee ee ee
ao SN AO A BR WwW NY KS GS oO OWN A vA BR WH VY KF CO

 

5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 15 of 20 Page ID #:118°

59. - Pursuant to Rules of Professional Conduct, Rule 1-120, a member of the California State
Bar shall not knowingly assist in, solicit, or induce any violation of the rules of Professional Conduct or
the State Bar Act (Business and Professions Code section 6000, et seq.).

60. . The People allege that Hashemi, Manning Jr., Manning and Cote all individually and
jointly caused the federal ADA lawsuits to be drafted, filed and served, and in so doing, knowingly
assisted in, induced and in fact caused violations of Rule 3-200 (thereby violating Rule 1-120), by
seeking, accepting and continuing employment on behalf of and in coordination with Rutherford and
one another, knowing that the objective of working on behalf of and in coordination with Rutherford and
one another, was to advance Defendants’ ADA lawsuit scheme, a scheme designed to part Riverside
County individuals and businesses from their money, based on false allegations and misrepresentations.

61. Pursuant to Rules of Professional Conduct, Rule 3-200, a memiber of the California State
Bar shall not seek, accept, or continue employment if the member knows or should know that the
obj ective of such employment is to bring an action or assert a position in litigation without probable
cause and for the purpose of harassing or maliciously injuring any person.

62. The People allege that Hashemi, Manning Jr., Manning and Cote’ all individually and -
jointly caused the federal ADA lawsuits to be drafted, filed and served, and did so without probable
cause and based on false allegations and misrepresentations, at'the expense and to the financial

detriment of their victims, the individuals and businesses sued in Defendants’ federal ADA lawsuits.

. FIRST CAUSE OF ACTION
(Business & Professions Code section 17200 - Unfair Competition)

63. The People reallege and incorporate by reference the allegations contained in paragraphs
1 through 62, as though fally set forth herein. . .
64. Beginning on an exact date unknown to the People, but at least with the first of

' | Defendants’ federal ADA lawsuits, and continuing with each of Defendants’ federal ADA lawsuits filed

thereafter, Defendants engaged in acts of unlawful, unfair and fraudulent business practices in the

14

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 

 

 
 

Case

wo Oo aA NHN A SP WH LH =

No Me NH NY NY MWR RD RD ww es pe
aos NN ON FF WN KH OT OHO OI ADA MA BW Ww KF CO

5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 16 of 20 Page ID #:119.

conduct of their ADA lawsuit scheme, within the meaning of Business and Professions Code section

17200, including but not limited to, the followitig examples:

a.

Knowing that such allegations and/or representations were false and/or misleading,

claiming that Rutherford was denied, by way of architectural barriers, full and equal
access and/or full and equal enjoyment of the facilities, services, goods and/or amenities
at the businesses sued in each of the federal ADA lawsuits;

Knowing that such allegations and/or representations were false and/or misleading,
claiming that Rutherford visited the businesses sued in each of the federal ADA lawsuits
for good faith purposes and/or for purposes other than to file a subsequent lawsuit;
Knowing that such allegations and/or representations were false and/or misleading,
claiming that Rutherford intended to retum to the businesses sued in each of the federal
ADA lawsuits;

Knowing that Rutherford lacked standing to pursue each of the federal ADA lawsuits,
causing the federal ADA lawsuits to be drafted, filed and served on each of the individual
and business defendants sued therein; .

Engaging in repeated patterns of surveillance or “drive-by” activity of businesses that
were later sued when Defendants knew, or reasonably should have known, that
Rutherford never entered or attempted to enter, said businesses;

Knowing that such allegations and/or representations were false and/or misleading,

claiming in each of the federal ADA lawsuits that Rutherford relied, at times, on a

’ wheelchair or rollator walker;

Knowing that such allegations and/or representations were false and/or misleading,
claiming that A4EA was an advocacy group with “members” when in fact, A4EA has no
more than a few members and is owned and operated by Rutherford with an online
presence only;

Knowing that such reliance was false and/or misleading, using the case of Doran v. 7-

is

 

 

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 

s
é

 

 
 

Case

wo ao nN HD NH & W NH —

NN NN NY KN KN YD He me me ee ee ee
CoD N MN BB WN KH BS oO wo IHD UN PB WN YF OC

 

5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 17 of 20 Page ID #:120

Eleven, Inc. (2008) 524 F.3d 1034, as settlement leverage against those sued in the
federal ADA lawsuits. 7

65. Defendants have engaged in unlawful, unfair, and fraudulent business practices in
violation of Business and Professions Code section 17200. Unless enjoined by order of this Court,

Defendants may continue to engage in such practices.

SECOND CAUSE OF ACTION
(Business & Professions Code section 17500 — False Statements)

66. The People reallege and incorporate by reference the allegations contained in paragraphs
1 through 65, as though fully set forth herein. —— |

67. Beginning on an exact date unknown to the People, but at least with the first of
Defendants’ federal ADA lawsuits, and continuing with each of Defendants’ federal ADA lawsuits filed
thereafter, Defendants caused false and/or misleading statements to be made in writing and verbally to
each and every of the individuals and businesses sued in Defendants’ federal ADA lawsuits, which
Defendants knew or with reasonable care should have known, were false and/or misleading, within the
meaning of, and in violation of, Business and Professions Code section 17500, including but not limited
to, the following examples: oO

a. Knowing that such allegations and/or representations were false and/or misleading,
claiming that Rutherford was denied, by way of architectural barriers, full and equal
access and/or full and equal enjoyment of the facilities, services, goods and/or amenities
at the businesses sued in each of the federal ADA lawsuits;

b. Knowing that such allegations and/or representations were false and/or misleading,
claiming that Rutherford visited the businesses sued in each of the federal ADA lawsuits
for good faith purposes and/or for purposes-other than to file a subsequent lawsuit;

C. Knowing that such allegations and/or representations were false and/or misleading,

claiming that Rutherford intended to return to the businesses sued in each of the federal

16

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 
 

Case 5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 18 of 20 Page ID #:121

oOo co NY NH HH SP WwW NH —

NN NHN BH HY HN DP RY BR Rw eR se ope
“Oo sSNA OH SB WY HN KB CO OO OT HR HH SP WY LH K CO

68.

ADA lawsuits;

. Knowing that Rutherford lacked standing to pursue each of the federal ADA lawsuits,

causing the federal ADA lawsuits to be drafted, filed and served on each of the individual

and business defendants sued therein;

. Engaging in repeated patterns of surveillance or “drive-by” activity of businesses that

~ were later sued when Defendants knew, or reasonably should have known, that

Rutherford never entered or attempted to enter, said businesses;
Knowing that such allegations and/or representations were false and/or misleading,
claiming in each of the federal ADA lawsuits that Rutherford relied, at times, on a

wheelchair or rollator walker;

. Knowing that such allegations and/or representations were false and/or misleading,

claiming that A4EA was an advocacy group with “members” when in fact, A4EA has no
more than a few members and is owned and operated by Rutherford with an online

presence only;

. Knowing that such reliance was false and/or misleading, using the case of Doran v. 7-

Eleven, Inc. (2008) 524 F.3d 1034, as settlement leverage against those sued in the
federal ADA lawsuits.

Defendants have engaged in and caused false and misleading statements to be made in

violation of Business and Professions Code section 17500. Unless enjoined by order of this Court,

Defendants may continue to engage in such practices.

Hf
ff
Hf
Hil
Hf

17

 

 

COMPLAINT FOR PERMANENT INJUNCT: ION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 

 
 

Case

ons HN ON BR WY NH SEF CS HO OH DA WN Bb WY HB FS CO

Oo fe YD NHN A f WH

 

5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 19.0f 20 Page ID #122 |

; PRAYER
WHEREFORE the People pray for judgment as follows:
1. ‘Pursuant to Business and Professions Code sections 17203 and 17204, that Defendants.
RUTHERFORD, A4EA, HASEHMI LAW, HASHEMI, MANNING LAW, MANNING JR.,

MANNING and COTE, to include the owners, officers, directors, managers, agents, successors,

assignees and representatives, and all natural persons, partnerships, corporations or other entities acting
for, under, by, through and/or on behalf of RUTHERFORD, A4EA, HASEHMI LAW, HASHEMI,
MANNING LAW, MANNING JR., MANNING and COTE, be permanently enjoined and restrained
from engaging in unfair competition as defined in Business and Professions Code section 17200,
including but not limited to, the unlawful, unfair and fraudulent business practices as alleged herein and
in the People’s first cause of action. | .

2.. Pursuant to Business and Professions Code sections 17206 and 17536, that the Court
assess a civil penalty in the amount of two thousand five ‘hundred dollars ($2,500) against Defendants
RUTHERFORD, A4EA, HASEHMI LAW, HASHEMI, MANNING LAW, MANNIN GUR.,
MANNING and COTE, for each and every violation of Business and Professions Code sections 17200

‘et seq. and 17500 et seq., as alleged herein and in the People’s first and second causes of action. The

People request a civil penalty of no less than one million dollars ($1,000,000) be imposed against each
of the Defendants RUTHERFORD, A4EA, HASEHMI LAW, HASHEMI,- MANNING LAW, .
MANNING JR., MANNING and COTE.

3. That Defendants RUTHERFORD, A4EA, HASEHMI LAW, HASHEMI, MANNING
LAW, MANNING JR., MANNIN G and COTE make full-restitution to ali of the victims of Defendants’
ADA lawsuit scheme, for Defendants’ acts of unlawful, unfair and fraudulent business practices and —
other unlawful conduct, in an amount to be determined.

4. That the People recover investigation costs.

5. Any such further relief as the Court deems just and proper.
“38

COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 
 

 

Case, 5:20-cv-01204-MWF-SP Document 21-8 Filed 08/18/20 Page 20o0f 20 Page ID #:123°

     
   

 

  

 

 

] . ‘ . . . .
. 2 | Dated: 4, 7 4 f / i . Respectfully submitted,
3 - "MICHAEL A. HESTRIN
4 District Attorney, Riverside County
5
6
By:
7 Bee . Brown oh
ree
8
9
10.
11 |NOTICE: The People’s action may not be removed to federal court. (City of Chi. v. Int'l College of
Surgeons (1997) 522 U.S. 156, 163 [propriety of removal depends on, whether the case
‘12 . originally could have been filed in the federal forum]; see also California vy. Beltz Travel
13 Service, Inc. (1974) 379 F.Supp: 948, 950.) .
14
15
16
17
18
19
20
21
22
23
24
25:
26
27
28
_ 19
COMPLAINT FOR PERMANENT INJUNCTION, CIVIL PENALTIES AND OTHER EQUITABLE RELIEF

 

 

 
